Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 1 of 20 Page ID #:57




      1   Ara Sahelian, Esq., [CBN 169257]
      2   SAHELIAN LAW OFFICES
          23276 South Pointe Drive, Suite 216
      3   Laguna Hills, CA 92653
      4   949. 859. 9200
      5
          e-mail: sahelianlaw@me.com
          Attorneys for Rainbow Seafood Market; Ruey Jan Tsai; Hui Lan Tsai
      6
      7
      8
                         UNITED STATES DISTRICT COURT
      9                 CENTRAL DISTRICT OF CALIFORNIA
     10                    (Western Division - Los Angeles)
     11
     12
     13
     14
          Carmen John Perri,
                        Plaintiff,
     15                    vs.
     16   Rainbow Seafood Market; Ruey              CASE NO.: 2:20-cv-07726-GW-AS
          Jan Tsai individually and as co-          The Honorable George H. Wu
     17
          trustees of the TSAI FAMILY
     18   TRUST, dated JUNE 11, 2002;               POINTS AND AUTHORITIES TO
     19   Hui Lan Tsai individually and as          DEFENDANTS' MOTION TO
          co-trustees of the TSAI FAMILY            DISMISS [FRCP 12(b)1]
     20   TRUST, dated JUNE 11, 2002
     21                Defendants.                  Hearing Date: 11/19/20
     22                                             Time: 8:30 AM
     23
     24
     25   .
     26
     27
     28

                      POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]Page 1 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 2 of 20 Page ID #:58




      1
                                    TABLE OF CONTENTS
      2
      3         I. INTRODUCTION
                Compliance with Local Rule 7-3
      4         Summary of Argument
      5
      6          II. DISCUSSION
                 a. The Complaint Is Jurisdictionally Defective and Subject to
      7   Dismissal under Federal Rule of Civil Procedure 12(b)(1)
      8          ………………………………………………… pg. 4
                 b. Plaintiff Has Failed to Allege Facts Demonstrating the Existence
      9
          of an Injury-In-Fact
     10          ………………………………………………… pg. 4
     11          c. Plaintiff Fails to Allege the Manner in which His Injury Can Be
          Redressed by a Favorable Decision.
     12          ………………………………………………… pg. 11
     13          d. Plaintiff Has Not Alleged an Injury-in-Fact that Is Actual or
     14   Imminent, and Not Conjectural or Hypothetical
                 ………………………………………………… pg.12
     15          e. The Complaint, in Addition, Does Not Meet the Plausibility
     16   Standard and Is Subject to Dismissal under Federal Rule of Civil
          Procedure 12(b)(6)
     17
                 ………………………………………………… pg. 13
     18
     19         f. Plaintiff's ADA Claim Is Moot
                ………………………………………………… pg. 14
     20
     21         III. CONCLUSION
     22
                __________________________________________
     23
     24         TABLE OF AUTHORITIES
     25         Bernhardt v. County of Los Angeles,
                279 F.3d 862, 868 (9th Cir. 2002)
     26         ………………………………………………… pg. 4
     27
                United States v. Hays,
     28
                515 U.S. 737, 742, 747 (1995)
                ………………………………………………… pg. 4
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 3 of 20 Page ID #:59




                Lujan v. Defenders of Wildlife,
      1         504 U.S. 555, 561
      2         ………………………………………………… pg. 4, 5
      3         Bender v. Williamsport Area Sch. Dist.,
      4         475 U.S. 534, 541(1986)
                ………………………………………………… pg. 4
      5
      6         Warth v. Seldin,
      7         422 U.S. 490, 518 (1975)
                ………………………………………………… pg. 5
      8
      9         Chapman v. Pier 1 Imps. (U.S.), Inc.,
     10         631 F.3d 939, 944, 954, 955 (9th. Cir. 2011)
                ………………………………………………… pg. 7
     11
     12
     13
                Doran v. 7-Eleven, Inc.,
                524 F.3d 1034, 1041 (9th. Cir. 2008)
     14         ………………………………………………… pg. 12
     15
                Parr v. L & L Drive-Inn Restaurant,
     16
                96 F. Supp. 2d 1065, 1079. (D. Haw. 2000)
     17         ………………………………………………… pg. 12
     18
                Ashcroft v. Iqbal,
     19         556 U.S. 662, 664
     20         ………………………………………………… pg. 13
     21
                Sprewell v. Golden State Warriors,
     22         266 F.3d 979, 988 (9th Cir. 2001)
     23         ………………………………………………… pg. 13
     24
                Starr v. Baca,
     25         633 F.3d 1191, 1204 (9th Cir. 2011)
     26         ………………………………………………… pg. 13
     27
                Kokkonen v. Guardian Life Ins. Co. of Am.,
     28

   2080                         TABLE OF CONTENTS AND AUTHORITIES
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 4 of 20 Page ID #:60



                511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994)
                ………………………………………………… pg. 14
      1
      2         Sinochem Int'l Co. v. Malaysia Int'l Shipping Corp.,
                549 U.S. 422, 430-431, 127 S. Ct. 1184, 167 L. Ed. 2d 15 (2007)
      3         ………………………………………………… pg. 14
      4
                Already, LLC v. Nike, Inc.,
      5
                568 U.S. 85, 91, 133 S. Ct. 721, 184 L. Ed. 2d 553 (2013)
      6         ………………………………………………… pg. 14
      7
                Sun Valley Gasoline, Inc. v. Ernst Enterprises, Inc.,
      8         711 F.2d 138, 139 (9th Cir. 1983)
      9         ………………………………………………… pg. 15
     10
                Careau Grp. v. United Farm Workers of Am., AFL-CIO,
     11         940 F.2d 1291, 1293 (9th Cir. 1991)
     12         ………………………………………………… pg. 15
     13
                ________________________________________________
     14
     15         L.R. 7-3
                ………………………………………………… pg.
     16
     17         Fed. R. Civ. P. 12(h)(3)
     18         ………………………………………………… pg.
     19         Fed. R. Civ. P. 12(b)(1)
     20         ………………………………………………… pg.
     21
                Fed. R. Civ. P. 56(a)
     22         ………………………………………………… pg.
     23
     24
     25
     26
     27
     28

   2080                         TABLE OF CONTENTS AND AUTHORITIES
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 5 of 20 Page ID #:61




      1
               I. INTRODUCTION
      2
      3        This Motion is being made on behalf of Rainbow Seafood Market,
      4     Ruey Jan Tsai, and Hui Lan Tsai (hereinafter also "Defendants"). On
      5
      6     August 25, 2020, plaintiff Carmen John Perri, (hereinafter also "Plaintiff"),

      7     filed the instant action against Defendants, in relation to Rainbow Seafood
      8
            Market, located at the property located at 4303 Maine Ave., Baldwin Park
      9
     10     (hereinafter also, "Site"), asserting claims for “VIOLATIONS OF THE
     11
            AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C. §12181 et
     12
     13     seq. as amended by the ADA Amendments Act of 2008 (P.L. 110- 325);
     14
            VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
     15
     16     CIVIL CODE § 51 et seq.”
     17
               Compliance with Local Rule 7-3: This motion is made following an
     18
     19     exchange of correspondence - and not a conference between counsel -
     20
            pursuant to L.R. 7-3. No such conference took place as the Defense
     21
     22     dispatched a lengthy letter to the Plaintiff on October 6, 2020, (see Exhibit
     23     E). Defendants received an immediate response from counsel representing
     24
     25     the Plaintiff on the same day, with the following, “Please file your motion.

     26     We believe the current pleading is sufficient."
     27
     28

     2080                  POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                   Page 2 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 6 of 20 Page ID #:62




      1           Summary of Argument: what we have before the Court is a complaint
      2
            that does not articulate a violation of the Americans with Disabilities Act
      3
      4     Accessibility Guidelines (The Guidelines), does not articulate harm
      5
            (notwithstanding imminent harm), and does not articulate a remedy that
      6
      7     can be fashioned by the Court. The complaint is woefully defective, and
      8     should be dismissed - with prejudice - as there is no possible way to cure
      9
     10     it.
     11           The absence of a violation: Plaintiff claims that Defendants’ parking
     12
     13
            contains a built-up curb ramp. But there's nothing wrong with a built-up

     14     curb ramp. It is permissible by The Guidelines.
     15
                  The absence of harm: Plaintiff alleges that he was harmed, but does not
     16
     17     explain how. There is a reason Plaintiff does not explain how he was
     18
            harmed, that's because there is no way he was harmed by the existing built-
     19
     20     up curb ramp.
     21
                  Silence as to the remedy sought: there is no explanation of what this
     22
     23     Plaintiff seeks to have altered, that could make his next visit to the
     24
            Property more convenient. There is no remedy that could possibly be
     25
     26     fashioned that could change the conditions of Plaintiff’s next visit.
     27
     28

     2080                     POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                      Page 3 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 7 of 20 Page ID #:63




      1        II. DISCUSSION
      2
               a. The Complaint Is Jurisdictionally Defective and Subject to
      3
      4     Dismissal under Federal Rule of Civil Procedure 12(b)(1)
      5
               “[F]ederal courts are required sua sponte to examine jurisdictional
      6
      7     issues such as standing." Bernhardt v. County of Los Angeles, 279 F.3d
      8     862, 868 (9th Cir. 2002); United States v. Hays, 515 U.S. 737, 742, (1995).
      9
     10     The existence of Article III standing is not subject to waiver. Hays, 515 U.
     11     S., at 742. It must be demonstrated "at the successive stages of the
     12
            litigation," Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, and "[i]f the
     13
     14     court determines at any time that it lacks subject-matter jurisdiction, the
     15
            court must dismiss the action," Fed. R. Civ. P. 12(h)(3). "[E]very federal
     16
     17     appellate court has a special obligation to 'satisfy itself not only of its own
     18
            jurisdiction, but also that of the lower courts in a cause under review.'"
     19
     20     Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541(1986).
     21
               b. Plaintiff Has Failed to Allege Facts Demonstrating the Existence
     22
     23     of an Injury-In-Fact.
     24
               Plaintiff alleges “[T]here were no designated parking spaces available
     25
     26     for persons with disabilities that complied with the 2010 Americans with
     27     Disabilities Act Accessibility Guidelines (“ADAAG”) on July 15, 2020.”
     28

     2080                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 4 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 8 of 20 Page ID #:64




      1     Complaint ¶ 13; “At that time, instead of having architectural barrier free
      2
            facilities for patrons with disabilities, Defendants have: a built up curb
      3
      4     ramp that projects from the sidewalk and into the access aisle (Section
      5
            406.5).” Id ¶ 14
      6
      7        “To establish injury in fact, a plaintiff must show that he or she suffered
      8     ‘an invasion of a legally protected interest’ that is ‘concrete and
      9
     10     particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”
     11     Lujan, 504 U.S. at 560. To that end, “[a] ‘concrete’ injury must be ‘de
     12
     13
            facto’; that is, it must actually exist.” “Where, as here, a case is at the

     14     pleading stage, the plaintiff must clearly . . . allege facts demonstrating”
     15
            the existence of an injury in fact. Warth v. Seldin, 422 U.S. 490, 518
     16
     17     (1975).
     18
               Although Plaintiff alleges that he is physically disabled, and that he
     19
     20     visited the Site and encountered architectural barriers that denied him full
     21
            and equal access, he does not allege how his disability relates to the
     22
     23     barriers so as to deny him the "full and equal" access that would satisfy the
     24
            injury- in-fact requirement. In other words, the Complaint does not connect
     25
     26     the alleged violations to Plaintiff's disability, or indicate how he
     27
     28

     2080                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 5 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 9 of 20 Page ID #:65




      1     encountered any one of them in such a way as to impair his full and equal
      2
            enjoyment of the Site.
      3
      4        The complaint does not articulate a violation of the Americans with
      5
            Disabilities Act Accessibility Guidelines. A built-up curb ramp is nothing
      6
      7     more than a ramp that protrudes from the sidewalk out onto the parking lot.
      8     Exhibits A through C Display the built-up curb ramp at the Property. As
      9
     10     can be seen, it is a convenient way to help someone in a wheelchair ascend
     11     onto the sidewalk, a parent with a stroller, or say a UPS driver with a
     12
            heavy dolly.
     13
     14        The Guidelines allow a built-up curb ramp. (See Exhibit D, upper
     15
            illustration). As per the Guidelines, the built-up curb ramp does not
     16
     17     protrude into the access aisle. It does not protrude beyond the wheel-stops.
     18
            (See Exhibit C).
     19
     20        The complaint does not articulate harm (notwithstanding imminent
     21
            harm). There is no explanation as to why this Plaintiff is unable to scale the
     22
     23     existing built-up curb ramp. There is no allegation that the built-up curb
     24
            ramp exceeds the 1:12 (8.33%) slope requirement. In fact, there is no
     25
     26     mention of any of the built-up curb ramp's features that stands to harm
     27
     28

     2080                  POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                   Page 6 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 10 of 20 Page ID #:66




      1     Plaintiff. In plain English, what are the features of the existing built-up
      2
            curb ramp that prevent Plaintiff from patronizing any of the businesses at
      3
      4     the Property?
      5
               In 2011, an en banc panel met in Chapman v. Pier 1 Imps. (U.S.), Inc.,
      6
      7     631 F.3d 939, 955 (9th. Cir. 2011) (en banc) to resolve intra-circuit
      8
            conflicts on issues pertinent to the private enforcement of the ADA. The
      9
     10     decision established the pleading standards as they apply to litigation under
     11     the ADA. Chapman is the only ADA-related en banc decision in the Ninth
     12
     13
            Circuit of which this attorney is aware.

     14        The Ninth Circuit noted its purpose in analyzing Chapman en banc:
     15
               “We vacated the panel's decision after a majority of our court's non-
     16
     17     recused active judges voted to rehear the appeal en banc to examine the
     18
            Article III standing doctrine in the context of actions for injunctive relief
     19
     20     under the ADA.” 631 F.3d at 944.
     21
               Among the issues the Court addressed was whether Chapman had
     22
     23     sufficiently pleaded injury-in-fact to have Article III standing under the
     24
            case-or-controversy principles established by the Supreme Court.
     25
     26     Chapman, 631 F.3d at 954-55. In so doing, the Chapman court analyzed
     27
     28

     2080                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 7 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 11 of 20 Page ID #:67




      1     the established injury-in-fact requirements, set out by the Supreme Court in
      2
            Lujan, as they had been applied to ADA cases.
      3
      4        The en banc panel in Chapman concluded that both the District Court,
      5
            and the three-judge panel of the Ninth Circuit had missed the fact that the
      6
      7     complaint was jurisdictionally defective on the grounds that none of the
      8     barriers alleged in the complaint were described to permit either the parties
      9
     10     or the courts to understand how Chapman was personally affected by the
     11     barriers, how they related to his specific disability, or if they related to his
     12
            disability at all. Further, the list of purported barriers did not indicate
     13
     14     whether or how each deterred Chapman from returning to Pier 1. As a
     15
            consequence, the Chapman court determined, the plaintiff failed to
     16
     17     properly aver injury-in-fact or imminent harm, and thus “the district court
     18
            should have dismissed” the ADA claims. Id. at 955.
     19
     20
     21
                  While we are mindful of the generous pleading standards
     22
     23           that apply to civil rights plaintiffs, "a liberal interpretation of
     24
                  a . . . civil rights complaint may not supply essential
     25
     26           elements of the claim that were not initially pled." Pena v.
     27
     28

     2080                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 8 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 12 of 20 Page ID #:68




      1          Gardner, 976 F.2d 469, 471 (9th Cir. 1992) (quoting Ivey v.
      2
                 Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).
      3
      4          Chapman's complaint fails to sufficiently allege the essential
      5
                 elements of Article III standing. Although Chapman alleges
      6
      7          that he is "physically disabled," and that he "visited the
      8          Store" and "encountered architectural barriers that denied
      9
     10          him full and equal access," he never alleges what those
     11          barriers were and how his disability was affected by them so
     12
                 as to deny him the "full and equal" access that would satisfy
     13
     14          the injury-in-fact requirement (i.e., that he personally
     15
                 suffered discrimination under the ADA on account of his
     16
     17          disability). (emphasis added). (Id. 954)
     18
                 …
     19
     20          Chapman leaves the federal court to guess which, if any, of
     21
                 the alleged violations deprived him of the same full and
     22
     23          equal access that a person who is not wheelchair bound
     24
                 would enjoy when shopping at Pier One. Nor does he
     25
     26          identify how any of the alleged violations threatens to
     27          deprive him of full and equal access due to his disability if
     28

     2080                 POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                  Page 9 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 13 of 20 Page ID #:69




      1           he were to return to the Store, or how any of them deter him
      2
                  from visiting the Store due to his disability. (Id. 955)
      3
      4           …
      5
                  Because Chapman lacked standing at the outset of this
      6
      7           litigation to assert the ADA claims, the district court should
      8           have dismissed them. See Fed. R. Civ. P. 12(b)(1); Hays,
      9
     10           515 U.S. at 747 (ordering the district court to dismiss the
     11           complaint for lack of standing). We therefore vacate the
     12
                  district court's grant of summary judgment, and remand with
     13
     14           instructions to dismiss Chapman's ADA claim for lack of
     15
                  jurisdiction and for further proceedings consistent with this
     16
     17           opinion
     18
               Chapman’s complaint was dismissed for his failure to plead facts.
     19
     20     Plaintiff’s complaint is equally defective. The complaint filed by Plaintiff,
     21
            here, is the type the 9th Circuit, in Chapman, admonished. It is devoid of
     22
     23     allegations as to how the listed barriers denied him full and equal access.
     24
            Simply put, Chapman was required to allege what he could not do at Pier
     25
     26     One that an able-bodied person could. For instance, Plaintiff could not
     27
     28

     2080                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 10 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 14 of 20 Page ID #:70




      1     make his way through the aisles because of the clutter, but an able-bodied
      2
            person could; Plaintiff was unable to reach the items at the sales counter,
      3
      4     but an able-bodied person could. No such allegations were made.
      5
               The central question is how: how was Plaintiff's disability affected by
      6
      7     the alleged barriers so as to deny him full and equal access?
      8        c. Plaintiff Fails to Allege the Manner in which His Injury Can Be
      9
     10     Redressed by a Favorable Decision.
     11        An ADA plaintiff must show his injury is caused by a violation of the
     12
            objective ADAAG standards and may be redressed by a favorable order
     13
     14     from a court. Pickern v. Holiday Quality Foods, Inc., 293 F.3d 1133, 1137
     15
            (9th Cir. 2002) ("[Defendant's] noncompliance with [the ADA] has caused
     16
     17     [plaintiff's] injury, and an injunction requiring [defendant] to comply with
     18
            the ADA would redress it."). Simply put, what aspects of the Site must
     19
     20     Defendants alter if Plaintiff is not to be deterred?
     21
               What is the order that Plaintiff seeks? If, for instance, Plaintiff would
     22
     23     like the existing built-up curb ramp shown in Exhibit D, upper illustration,
     24
            to be converted into the design shown in the lower illustration, he must say
     25
     26     so. Plaintiff needs to explain the reasons why the lower illustration -
     27     showing a built-in curb ramp - must be implemented. More importantly,
     28

     2080                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 11 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 15 of 20 Page ID #:71




      1     Plaintiff needs to explain why the built-in curb ramp is easier to use. In
      2
            truth, they are identical, and neither requires more effort than the other to
      3
      4     use.
      5
               d. Plaintiff Has Not Alleged an Injury-in-Fact that Is Actual or
      6
      7     Imminent, and Not Conjectural or Hypothetical.
      8        Next, a plaintiff’s intent to return must be sincere. Doran v. 7-Eleven,
      9
     10     Inc., 524 F.3d 1034, 1041 (9th. Cir. 2008) (Evidence of past patronage of
     11     the business, location within a reasonable distance from Plaintiff's
     12
            residence and along a familiar bus route, plus a sincere intent to return
     13
     14     could demonstrate an "actual or imminent" injury.) Parr v. L & L Drive-
     15
            Inn Restaurant, 96 F. Supp. 2d 1065, 1079. (D. Haw. 2000).
     16
     17        Here, there is no explanation as to the location at which Plaintiff
     18
            resides, its distance from the Site, his intent to return to the area as
     19
     20     evidenced by the regularity with which he visited the neighborhood,
     21
            Plaintiff's relationship to the geographic area, and whether he has specific
     22
     23     plans to return to the Site, as opposed to "some day."
     24
               Defendants should not have to commence costly discovery, for
     25
     26     example, take the Plaintiff's deposition, only to discover that basic
     27
     28

     2080                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 12 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 16 of 20 Page ID #:72




      1     elemental facts Plaintiff should have pled in order to have standing under
      2
            Article III are absent. For the foregoing reasons, the Complaint is
      3
      4     jurisdictionally defective and subject to dismissal under the Federal Rule
      5
            of Civil Procedure 12(b)(1). Because Plaintiff lacks standing at the outset
      6
      7     of this litigation to assert the ADA claims, the Court should dismiss them.
      8     Fed. R. Civ. P. 12(b)(1).
      9
     10        e. The Complaint, in Addition, Does Not Meet the Plausibility
     11     Standard and Is Subject to Dismissal under Federal Rule of Civil
     12
            Procedure 12(b)(6)
     13
     14        A court should not accept "threadbare recitals of a cause of action's
     15
            elements, supported by mere conclusory statements," Ashcroft v. Iqbal, 556
     16
     17     U.S. 662, 664 or "allegations that are merely conclusory, unwarranted
     18
            deductions of fact, or unreasonable inferences," Sprewell v. Golden State
     19
     20     Warriors, 266 F.3d 979, 988 (9th Cir. 2001). The Ninth Circuit stated that
     21
            a complaint must be (1) "sufficiently detailed to give fair notice to the
     22
     23     opposing party of the nature of the claim so that the party may effectively
     24
            defend against it," and (2) "sufficiently plausible that it is not unfair to
     25
     26     require the opposing party to be subjected to the expense of discovery."
     27     Starr v. Baca, 633 F.3d 1191, 1204 (9th Cir. 2011).
     28

     2080                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 13 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 17 of 20 Page ID #:73




      1        Plaintiff has given Defendants insufficient facts from which Defendants
      2
            can assess the claims made, hoping to ensnare Defendants into engaging in
      3
      4     costly discovery while running up fees.
      5
               f. Plaintiff's ADA Claim Is Moot.
      6
      7        Federal courts are courts of limited jurisdiction and presumptively lack
      8     jurisdiction over civil actions. Kokkonen v. Guardian Life Ins. Co. of Am.,
      9
     10     511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994). Because
     11     jurisdiction is a preliminary issue, a court must first determine it has
     12
     13
            jurisdiction before proceeding to rule on the merits of a case. Sinochem

     14     Int'l Co. v. Malaysia Int'l Shipping Corp., 549 U.S. 422, 430-431, 127 S.
     15
            Ct. 1184, 167 L. Ed. 2d 15 (2007).
     16
     17        A court's authority to hear a case ceases if it is rendered moot. Already,
     18
            LLC v. Nike, Inc., 568 U.S. 85, 91, 133 S. Ct. 721, 184 L. Ed. 2d 553
     19
     20     (2013). "A case becomes moot—and therefore no longer a [c]ase or [c]
     21
            ontroversy for purposes of Article III—'when the issues presented are no
     22
     23     longer live or the parties lack a legally cognizable interest in the
     24
            outcome' .... [H]owever, [] a defendant cannot automatically moot a case
     25
     26     simply by ending its unlawful conduct once sued.... [A] defendant claiming
     27
     28

     2080                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 14 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 18 of 20 Page ID #:74




      1     that its voluntary compliance moots a case bears the formidable burden of
      2
            showing that it is absolutely clear the allegedly wrongful conduct could not
      3
      4     reasonably be expected to recur." Id. (quoting Murphy v. Hunt, 455 U.S.
      5
            478, 481, 102 S. Ct. 1181, 71 L. Ed. 2d 353 (1982)).
      6
      7        The Court lacks subject matter jurisdiction over Plaintiff's ADA claim
      8     and must dismiss the Action as to all Defendants.
      9
     10        A "jurisdictional finding of genuinely disputed facts is inappropriate
     11     when the jurisdictional issue and substantive issues are so intertwined that
     12
            the question of jurisdiction is dependent on the resolution of factual issues
     13
     14     going to the merits of the action." Sun Valley Gasoline, Inc. v. Ernst
     15
            Enterprises, Inc., 711 F.2d 138, 139 (9th Cir. 1983) (citation omitted). "[T]
     16
     17     he question of jurisdiction and the merits of an action will be considered
     18
            intertwined where ... a statute provides the basis for both the subject matter
     19
     20     jurisdiction of the federal court and the plaintiff's substantive claim for
     21
            relief. Id. (citation omitted) In that scenario, "the trial court should employ
     22
     23     the standard applicable to a motion for summary judgment." Careau Grp.
     24
            v. United Farm Workers of Am., AFL-CIO, 940 F.2d 1291, 1293 (9th Cir.
     25
     26     1991) (quoting Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir.
     27
     28

     2080                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 15 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 19 of 20 Page ID #:75




      1     1983)). Under Federal Rule of Civil Procedure 56(a), a court may grant
      2
            summary judgment only where "there is no genuine issue as to any
      3
      4     material fact and ... the movant is entitled to judgment as a matter of law."
      5
            Fed. R. Civ. P. 56(a).
      6
      7        The Court must decide whether it has subject matter jurisdiction over
      8
            Plaintiff's ADA claim. Deciding this issue, however, also determines the
      9
     10     ultimate question in the case: whether the Property is liable under federal
     11     accessibility laws. Consequently, the Court must apply a summary
     12
     13
            judgment standard to decide the Motion.

     14        Defendants have provided the Court with photographs and a declaration
     15
            from the property manager, Ms. Michelle Lin, authenticating the evidence.
     16
     17     The Court must therefore dismiss Plaintiff's ADA claim as
     18
            moot.
     19
     20        III. CONCLUSION
     21
               What we have is a complaint alleging no credible violation of the
     22
     23     Guidelines, with no credible allegation of an injury-in-fact, and proposing
     24
            no remedy that could give the Property greater accessibility. No amount of
     25
     26     amending can cure it. It must be dismissed with prejudice.
     27
     28

     2080                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 16 -
Case 2:20-cv-07726-GW-AS Document 14-1 Filed 10/14/20 Page 20 of 20 Page ID #:76




      1     Respectfully submitted:
      2     Date: 10/14/2020

      3
      4                                             _______________________________
                                                                    Ara Sahelian, Esq.
      5
                                                             SAHELIAN LAW OFFICE
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

     2080                 POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                  Page 17 -
